Title: From George Washington to Major Alexander Clough, 25 August 1778
From: Washington, George
To: Clough, Alexander


          
            Sir
            Head Quarters White plains 25 Augt 1778
          
          I recd yours of yesterday late last Night. I am very
            anxious to obtain a true account of what is passing in New York, and am therefore
            endeavouring to send in a variety of persons from different quarters who have no
            connexion or communication with each other. By comparing their accounts, I shall be able
            to form a pretty good judgment. I have desired them to attend particularly to some
            matters of which the inclosed are the Heads. I shall be
            obliged to you to procure some intelligent person to go into the City, and as it will be
            unsafe to give him a written paper, I desire you to impress the inclosed upon his memory
            by repeating them to him; when he returns, let me know his Answer to each head. If the
            person, who goes in, cannot make an excuse of Business, he must be allowed to carry a
            small matter of provision in, and bring something out, by way of pretext. I am
            &c.
        